Citation Nr: 0516665	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  00-08 154	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for a fracture of the right first cuneiform with 
osteoporosis.  

2.  Entitlement to service connection for coronary artery 
disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1954 to 
October 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
regarding the veteran's right foot fracture with osteoporosis 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized that rating issue on appeal as set forth 
above.  

(Consideration of the issue of entitlement to a higher 
initial evaluation for a fracture of the right first 
cuneiform with osteoporosis is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)


FINDINGS OF FACT

1.  The veteran experienced an adverse reaction to an 
injection while in service that may have been the cause of 
occasional premature heart contractions noted on the 
veteran's discharge examination.

2.  The veteran's coronary artery disease is not attributable 
to military service, including the occasional in-service 
premature heart contractions.  


CONCLUSION OF LAW

The appellant does not have a coronary artery disease that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's SMRs show that he experienced an adverse 
reaction to an injection while in service.  His discharge 
examination noted, for the first time, that he experienced 
occasional premature heart contractions.  

A November 1997 treatment note by the veteran's physician, 
J.P., M.D., indicates that the veteran provided a history of 
myocardial infarction (silent) in 1995, and was referred to 
Dr. J.H., M.D., both at that time and after the November 1997 
visit to Dr. J.P.  Of record is Dr. J.H.'s report of single-
photon emission computed tomography (SPECT) myocardial 
perfusion imaging stress and resting studies.  Dr. J.H. found 
the veteran's left ventricle was normal in size with no 
perfusion defects identified on stress or resting studies.  
Wall motion analysis showed normal left ventricular 
contraction.  Left ventricular ejection fraction was within 
normal limits at 59 percent.  Dr. J.H.'s impression was 
normal myocardial perfusion and normal left ventricular 
contraction.  There was no evidence of myocardial ischemia or 
infarction, though it was also noted that the study was not 
diagnostic for detection of myocardial ischemia, secondary to 
low attained exercise level.

Also of record is a note from Dr. J.H., apparently originated 
in June 2000, stating that the veteran's myocardial 
infraction in 1995 was possibly related to the veteran's 
military service, especially with combat.  (The Board notes 
that the veteran testified at his hearing that he was never 
in combat.) 

Of record is a note from K.N., M.D., dated in May 2005, 
stating that the veteran is a patient at the practice in 
which Dr. K.N. is a practitioner.  Dr. K.N. stated that the 
veteran had been having palpitations for many years, and that 
"his symptoms may be related to his experience/service in 
the military." 

The veteran was afforded a VA examination related to this 
claim in June 1999.  The examiner noted the veteran's 
previous myocardial infarction (silent), that the veteran had 
had a stress test with nuclear scan and cardiac 
catheterization in March 1999, and that the veteran had not 
been notified of any abnormality.  The examiner also noted 
the veteran's history of a heart murmur since service, and 
that both of the veteran's parents had died suffering from 
coronary artery disease.  The examiner diagnosed coronary 
artery disease status post inferior wall myocardial 
infarction (silent).

The veteran was afforded another VA heart examination in 
February 2001.  The examiner repeated the veteran's medical 
and social histories.  The examiner noted that the veteran 
had cardiac catheterization in 1999, and was told at that 
time he had coronary artery disease.  The veteran reported 
occasional nocturnal chest pain, which had been worked up 
without specific diagnosis.  The results of Holter monitoring 
showed sinus rhythm with infrequent premature ventricular 
contractions and atrial premature complexes with a short run 
of non-sustained ventricular tachycardia of four beats.

The examiner diagnosed coronary artery disease, status post 
myocardial infarction; infrequent atrial premature complexes 
and ventricular premature contractions.  The examiner noted 
the veteran's history of extra beats, but opined that there 
was no link between his occasional premature beats and the 
subsequent development of coronary artery disease.  In 
support of this opinion, the examiner noted that extra beats 
are not a known risk factor in the development of coronary 
artery disease.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is medical evidence that the veteran left service 
with occasional premature heart contractions, and there is 
evidence that they still persist.  However, as the February 
2001 VA examiner noted, there is no link between the 
veteran's occasional premature beats and the subsequent 
development of coronary artery disease.  Thus, it cannot be 
said that the veteran's occasional premature heart 
contractions led to coronary artery disease.  Further, given 
the VA examiner's explicit opinion that there is no link 
between the veteran's occasional premature beats and the 
subsequent development of coronary artery disease, it is 
clear that there is no medical evidence of a nexus between 
the current coronary artery disease and any in-service 
disease or injury.

The June 2000 statement from Dr. J.H. that the veteran's 
myocardial infraction is possibly related to his military 
service is of little evidentiary value because it merely 
expresses a possibility; it does not provide evidence beyond 
mere possibility that the veteran's coronary artery disease 
is, in fact, related to service.

Similarly, the statement from Dr. K.N. that the veteran's 
palpations of many years may be related to his 
experience/service in the military carries little evidentiary 
weight because it, too, merely states a possibility.  More 
significantly, it does not proffer a medical opinion that the 
coronary artery disease is related to military service, and 
it does not provide any analysis suggesting such a 
relationship.

The veteran asserts a relationship between currently shown 
coronary artery disease and military service; however, 
competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2004).  Medical opinion, by its very 
nature, requires specialized education, training, and 
experience.  Thus, while the veteran is competent as a 
layperson to describe the symptoms of his heart disease, he 
is not competent to provide medical opinion as to its 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  As 
noted above, the VA examiner's opinion is of greater 
evidentiary weight than the private opinions that merely 
speculate as to a possibility of a link between current 
disability and military service.  Therefore, on the basis of 
the above analysis, and after consideration of all of the 
factors, the Board finds that a preponderance of the evidence 
is against the veteran's claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra, at 57-58.

During the pendency of this claim, on November 9, 2000 the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim, the Board has considered the provisions of the VCAA.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was initially apprised of 
VA's duties to both notify and assist in correspondence dated 
in February 2001.  The veteran was again apprised of these 
duties in another letter dated in December 2003.  (Although 
all notices required by the VCAA were not provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the two 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what information VA would assist 
in obtaining on the veteran's behalf, and where the veteran 
was to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the veteran's SMRs 
and the private treatment records discussed above.  Also as 
noted above, the veteran was afforded a hearing and two VA 
medical examinations in support of his claim.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for coronary artery disease 
is denied.


REMAND

The veteran's SMRs indicate that he fractured his right first 
cuneiform while in service.  The fracture healed with the aid 
of casting.  X-ray examination during recovery revealed mild 
osteoporosis involving the bones in the area of the fracture.  
The record also shows the veteran later injured his ankle and 
knee in a fall down the steps of his front porch in 1994.  

The veteran was afforded a VA medical examination in June 
1999, which diagnosed mild bilateral pes planus, but did not 
address whether or not there was any medical nexus between 
any current right foot disability and the veteran's in-
service foot fracture, and shed little light on the degree of 
any disability caused by any fracture residuals.  The veteran 
was afforded VA bones and joints examinations in November 
2002, but they addressed another, unrelated issue, and only 
mentioned the veteran's in-service right foot fracture in 
passing.  

At an April 2005 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he had pain and functional 
limitations related to both his right foot and his right 
ankle.  The Board finds that a current medical evaluation is 
necessary in order to identify which symptoms, if any, are 
related to the veteran's service-connected fracture of the 
right foot, and which symptoms, if any, are related to other, 
non-service-connected disabilities of the ankle and/or foot.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the 
veteran to undergo a VA orthopedic 
examination by a physician with 
appropriate expertise to determine 
the current diagnosis and etiology 
of any right foot or ankle disorder.  
Each disabling manifestation of the 
right first cuneiform fracture with 
osteoporosis should be set forth in 
detail.  The examiner should 
determine, to the extent possible, 
the degree of any pain experienced 
by the veteran on palpation or in 
use of the foot, and any limitation 
of range of motion caused either 
directly or proximately by the 
veteran's in-service right foot 
fracture with osteoporosis.  Any 
disabling manifestation due to the 
service-connected osteoporosis 
should be set forth.  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.  
The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2004).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


